DETAILED ACTION

 	The amendment filed 2/24/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zevenbergen et al. (US-9,205,558).
 	The patent to Zevenbergen et al. shows a suction apparatus comprising a plurality of suction units (404-420) each having a negative pressure detection unit (454-470) associated therewith and a suction abnormality determination unit (140) that is configured to determine whether the vacuum pressure of a given suction unit is below a predetermined threshold level (see col. 16, lines 43-45) and then “notify” by deactivating any suction unit that is functioning abnormally (i.e. below the threshold level).  The bars (476-490) shown in Figure 4C represent relative normal/abnormal vacuum pressures detected in the active suction units.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

4. 	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen et al. (US-9,205,558) in view of Japanese patent JP 2003133791.
 	The Zevenbergen et al. patent, as presented above, fails to specifically disclose a blocking determination unit as called for in claims 3 and 4.
	However, the Japanese JP-2003133791 patent shows a suction gripper that includes a blocking determination unit that is configured to determine the presence of foreign matter clogging a filter (18) during a non-suctioning sate of the gripper (see page 4 lines 1-22 of the English translation of the JP-2003133791 specification).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a blocking determination unit on the Zevenbergen et al. suction apparatus, as taught by the Japanese (‘791) reference, so that the operating condition of the apparatus could be monitored prior to attempting a gripping procedure.

5. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen et al. (US-9,205,558) in view of Medow et al. (US-8,678,776).
 	While the Zevenbergen et al. apparatus is deemed to include a unit that would inherently notify an operator of a suction abnormality by deactivating one or more of the suction grippers, there is no disclosure of displaying the detected abnormality as is called for in claim 5.
	The patent to Medow et al. discloses a suction gripping apparatus comprising a negative pressure detection unit (24) that is configured to detect suction abnormalities (leakage) over a period of consecutive time intervals (see Fig. 2) and then notify an operator of the detected abnormalities through an optical signal on a display (55) (see col. 7, lines 38-41).
.

Response to Arguments
 	It is pointed out that the Zevenbergen et al. patent discloses examples where its sensors and determination unit can deactivate one or more of the suction cups upon detection of an abnormal pressure.  Such a determination can occur at a single point in time or “at particular time intervals” (see col. 15, lines 53 and 54).  These time intervals can be considered consecutive periods of time.  Further, the Zevenbergen et al. patent describes an embodiment (see col. 18, lines 12-27) when the collective overall pressure of the system is detected as being below a predetermined threshold, some of the suction cups (418, 420) are deactivated.  Then, at a later point in time, an additional detection is made to determine if the collective pressure is sufficient or “normal”.  Thus, a determination was made consecutively at two different times.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Schmalz et al. (US-6,817639) shows a monitor (33) for displaying any abnormalities detected in its suction gripper as is common in the art.

7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/22/2022